Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY PACK OPTIMIZATION FOR THERMAL MANAGEMENT

Examiner: Adam Arciero	S.N. 15/999,072	Art Unit: 1727         March 26, 2021

DETAILED ACTION
Applicant’s response filed December 16, 2020 has been received.  Claims 1-20 are currently pending.  Claims 9-20 remain withdrawn from consideration.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 1-8 for being indefinite are withdrawn in light of Applicant’s response.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kuboki et al. and Spillner on claims 1-3 are withdrawn because Applicant’s arguments are persuasive.
The claim rejections under 35 USC 103(a) as being unpatentable over Kuboki et al., Spillner and Ha et al. on claims 4-5 are withdrawn because Applicant’s arguments are persuasive.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0259569 A1) in view of Adldinger et al. (WO 2016/200937 A1; using US 2018/0166621 A1 for citation purposes).
As to Claim 1, Lin discloses a battery pack comprising: a housing 110 having a bottom wall, top wall, first and second sidewall opposite each other, and an end wall, wherein an open end opposite the end wall and adjoining the bottom wall, top wall and sidewalls, wherein the first sidewall comprises an inner surface and outer surface and comprises an opening 116 that extends through both surfaces for the purpose of disposing heat away from the battery cells; a plurality of cells 120 placed in said housing; and a cover 112 disposed over an open end of said housing (Fig. 4 and paragraph [0029]).  Lin does not specifically disclose the claimed cooling subassembly.
However, Adldinger et al. teaches of a battery pack comprising a cooling subassembly in thermal contact with the battery; wherein the cooling subassembly comprises a cold plate 38 and a plurality of thermoelectric devices 54 (Fig. 2-3 and paragraph [0032]-[0033]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery pack of Lin to comprise the cooling subassembly over the openings of the battery pack of Lin such that the cooling subassembly is in thermal communication with the battery because Adldinger et al. teaches that heat can be transferred more efficiently (paragraph [0041]).
As to Claim 2, Lin discloses wherein the open end of the housing is disposed in a first plane that intersects a second plane of the opening 116 in the first sidewall (Fig. 4).
As to Claim 3, Lin does not specifically disclose the claimed arrangement of the sidewall opening.  However, Lin is concerned with dissipating heat away from the battery cells and the courts have held wherein the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior at device.  See MPEP 2144.04, IV, A.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the openings of Lin to read on the claimed arrangement because Lin teaches that the temperature of the cells can be maintained in a safe range (paragraph [0030]).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2008/0259569 A1) in view of Adldinger et al. (WO 2016/200937 A1; using US 2018/0166621 A1 for citation purposes) as applied to claims 1-3 above and in further view of Ha et al. (US 2017/0035142 A1).
As to Claims 4-5, modified Lin does not specifically disclose at least one groove provided in a side wall of the battery housing capable of mounting to a vehicle.
However, Ha et al. teaches of a battery housing wherein a side wall comprise at least two grooves 220 for slidably engaging with a mounting structure (capable of mounting to a vehicle) (Fig. 1).  Ha et al. does not specifically disclose first and second grooves that align to form a channel for mounting to a vehicle.  However, the courts have held that the mere duplication of parts has no patentable significance unless a new or unexpected result is produced.  See MPEP 2144.04, VI, B.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify a sidewall of the housing of modified Lin to comprise two mounting grooves because Ha et al. teaches that mounting of the batteries can be accomplished without additional connecting members (paragraph [0039]).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The closest prior arts of record, Kuboki, Spillner, Ha et al., Lin, and Adldinger et al. do not specifically disclose, teach, or suggest wherein the cooling plate of the cooling subassembly comprises at least one protrusion projecting into the opening of the first side wall of the housing and engaging an inner peripheral edge of the opening.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The closest prior arts of record, Kuboki, Spillner, Ha et al., Lin, and Adldinger et al. do not specifically disclose, teach, or suggest wherein the second sidewall has an outer surface that comprises a plurality of fins projecting therefrom, wherein the outer surface of the housing and adjacent ones of the fins define insulating pockets, and a plate is disposed over the fins and enclosing the insulating pockets.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The closest prior arts of record, Kuboki, Spillner, Ha et al., Lin, and Adldinger et al., do not specifically disclose, teach, or suggest wherein the second sidewall has an outer surface that comprises a pair of flanges projecting therefrom and defining a channel, and a plate is retained within said channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727